Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,200,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the two documents, it is clear that all the elements of the application claims are to be found in the patent claims. The difference is the claims of the patent comprise many more elements and steps, thus are much more specific than the claims of the application. Therefore, the patent claims in effect represent a species of the generic invention of the application claims, thus claims 1-20 of the present application are anticipated by claims 1-16 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnett et al. (US 2019/0180343).
As to claim 1, Arnett teaches a method implemented using one or more processors, comprising:
receiving, by a third-party computing service (service provider system 350, 390) a first data transmitted over one or more computer networks from an automated assistant (voice enabled device 106), wherein the first data is indicative of an intent of a user of a computing device in communication with the automated assistant as part of a human-to-computer dialog session between the user and the automated assistant; 
generating resolution (visual presentation 360) information based on the intent of the user; 
updating a display context maintained for the third party computing service in association with the human-to-computer dialog session, wherein the updating is based at least in part on one or both of the intent and the resolution/visual information (Figs.1-2); and
 transmitting second data to the automated assistant (E, F) over one or more of the computer networks, wherein the second data is indicative of the display context and causes an assistant application executing on the computing device to trigger a touchless interaction between the user and a graphical user interface of the assistant application (Figs.1-4; Pars.1, 17, 19, 23-25, 31, 42-43; Claim 1).

    PNG
    media_image1.png
    486
    688
    media_image1.png
    Greyscale


As to claim 2, Arnett teaches wherein the graphical user interface comprises a web browser embedded into the assistant application (Pasr.22-23)
 As to claim 3, Arnett teaches wherein the touchless interaction comprises operation of a selectable element of the graphical user interface (Figs.1-2, Par.19).
As to claim 4, Arnett teaches wherein the touchless interaction comprises scrolling/moving to a particular position of a document rendered in the graphical user interface (Pars.15, 17)
 As to claim 5, Arnett teaches wherein the touchless interaction comprises zooming in on a portion of the graphical user interface (Par.16).
As to claim 6, Arnett teaches wherein the first data indicative of the intent of the user comprises speech recognition output generated based on vocal free form input provided by the user at the computing device (Figs.3-4).
As to claim 7, Arnett teaches further comprising resolving, by the third party computing service, the intent of the user based on the speech recognition output (Pars.25, 42).
As to claim 8, Arnett teaches wherein the first data indicative of the intent of the user comprises the already-resolved intent of the user (Figs.1-2).
	Regarding claims 9-20, the corresponding instructions and system comprising the steps addressed in the method claims above are analogous therefore rejected as being anticipated by Arnett for the foregoing reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657